Morton, J.
The exceptions state that “ full and appropriate instructions were given to the jury.” It must be assumed, therefore, that the jury were appropriately instructed regarding the weight to be given to any statements or confessions made by the defendant Sheehan to the chief of police. There is nothing *171tending to show that the statements and confessions were not admissible. Commonwealth v. Myers, 160 Mass. 530. The exception to the admission of the conversation between the defendants has not been argued, and must be understood as waived.
Exceptions overruled.